Citation Nr: 0615657	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  98-03 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for ankylosis, 
cervical spine, C2, C3, and C4, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for snapping right hip 
secondary to pain in the iliotibial band, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 rating determinations of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In July 2004, the RO granted a 10 percent rating for scar of 
the cervical spine, status post fusion of the cervical spine.  
Similarly, an August 2005 rating decision granted a 10 
percent rating for degenerative arthritis of the right hip 
with reduced range of motion, effective from November 10, 
2004.  The veteran was advised of these decisions and of his 
right to appeal them and has not appealed them.  Accordingly, 
the Board has no jurisdiction over them.  38 U.S.C.A. § 7104 
(West 2002).


FINDINGS OF FACT

1.  The veteran does not have unfavorable ankylosis of his 
cervical spine.  

2.  The veteran does not have a moderately severe disability 
of right muscle group XIV.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for ankylosis, cervical spine, C2, C3, and C4, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, Part 4, 4.71a, Diagnostic Codes 5287 
(2002), 5240 (2005), 

2.  The criteria for a disability rating in excess of 10 
percent for snapping right hip secondary to pain in the 
iliotibial band have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.56, 4.73, 
Diagnostic Code 5299-5314 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes in 38 C.F.R. Part 4 identify the various disabilities.  
The veteran has been provided pertinent criteria by the RO.  
They will be discussed briefly, relevantly, and with 
citations where appropriate.  

Cervical spine

There were substantive changes to 38 C.F.R. § 4.71a effective 
from September 26, 2003.  For the period from then forward, 
both old and new criteria from 38 C.F.R. § 4.71a (2002, 2005) 
are for consideration, with application of one being the 
requirement if it provides a higher rating than the other.  
Prior to September 26, 2003, only old 38 C.F.R. § 4.71a 
applies.

Old 38 C.F.R. § 4.71a Diagnostic Code 5287 provides for a 30 
percent rating when there is favorable ankylosis and a 40 
percent evaluation when there is unfavorable ankylosis of the 
cervical spine.  New Diagnostic Code 5240 can be evaluated 
under the general formula for rating diseases of the spine, 
which provides for a 30 percent rating when there is forward 
flexion of the cervical spine limited to 15 degrees or less, 
and a 40 percent rating when there is unfavorable ankylosis 
of the entire cervical spine.  Thus, under either the old or 
the new criteria, unfavorable ankylosis of the cervical spine 
is required for a higher rating.  Unfavorable ankylosis is 
not claimed, no evidence shows it, and the evidence shows 
that the veteran does not have it.  There were VA 
examinations in 1996, 1997, and 2004.  Even at the time of 
the last examination, the veteran had forward flexion to 
about 10 degrees and he could extend his cervical spine to 
the upright position (0 degrees).  In light of the above, a 
higher rating is not warranted either under old Diagnostic 
Code 5287 or that new formula.  

The veteran has not been diagnosed with intervertebral disc 
syndrome or been prescribed bedrest for his cervical spine 
disorder.  Additionally, on VA examination in 2004, the 
veteran had no visible wasting or atrophy of the trapezius, 
shoulder, or upper extremity muscles, his strength in his 
upper extremities was symmetrical, and his deep tendon 
reflexes in the upper extremities were symmetrical.  Prior 
examinations are not to the contrary.  Additionally, the 1997 
examination revealed no abnormalities of the musculature of 
his shoulders or his upper extremities.  Accordingly, the 
Board finds that application of old 38 C.F.R. § 4.71a 
Diagnostic Code 5293, application of the new formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes, or application of a 38 C.F.R. § 4.124a (2005) 
neurological code - with either old or new 38 C.F.R. § 4.71a 
- would not benefit the veteran.

Right hip snapping

After an accident in November 1962, the veteran was noted to 
have a right femoral epiphysis and femoral neck fracture, and 
Buck's traction was prescribed.  In June 1963, he reported 
leg cramps starting following the accident.  Buck's traction 
was applied to the right lower extremity for 2 days, but the 
veteran could not tolerate it so it was discontinued.  An 
examination in June 1963 revealed that when the veteran stood 
and pivoted to the left, there was a snapping sensation and 
the iliotibial band would snap over the right greater 
trochanter.  In September 1963, he complained that his right 
hip popped out when he pivoted to the left, and he would 
experience a sharp pain, but without any overt dislocation.  
The diagnosis of the medical board in October 1963 was 
snapping hip due to iliotibial band probably related to the 
fall.  The lower extremities were normal on examination in 
August 1964.

This disorder is rated as 10 percent disabling under 
Diagnostic Code 5299-5314.  The provisions of 
38 C.F.R. § 4.56 have been reorganized during the course of 
the claim, but the changes have no substantive effect.  In 
order to warrant the next higher rating of 30 percent under 
Diagnostic Code 5314, a moderately severe muscle group XIV 
disability would need to be shown.
A moderately severe muscle group XIV disability is not shown.  
There is no evidence of a moderately severe disability as 
defined by 38 C.F.R. § 4.56(d)(3).  A through and through or 
deep penetrating wound does not appear to have occurred in 
service.  Additionally, service records do not show a 
prolonged period of treatment for it in service.  

Furthermore, the veteran had hip pain on flexion of it on VA 
examination in October 1996, and it was tender, but he could 
flex the hip to about 60 degrees.  He had just fractured his 
right knee so his pain was difficult to assess.  

On VA examination in July 1997, the veteran walked with a 4-
point cane, but he used it in his right hand.  He was 323 
pounds.  He had somewhat of a wide based gait, but when 
sitting, he leaned forward most of the time.  He had no 
hernias.  He could flex his right hip 25 to 30 degrees with 
the legs straight, and about 60 degrees with the leg bent, 
compared with 75 to 80 degrees of flexion of the left hip 
with the left leg straight, and about 95 to 100 degrees with 
the left leg bent.  The hips were stable on examination.  
None of this shows moderately severe right muscle group XIV 
disability, even in consideration of 38 C.F.R. §§ 4.40, 4.45 
(2005).

If the rating were to be switched to Diagnostic Code 5255 
prior to November 10, 2004, no more than a 10 percent rating 
would be warranted.  Flexion was not limited to less than 45 
degrees, even when 38 C.F.R. §§ 4.40, 4.45 are considered.

From November 10, 2004 on, the RO has granted the veteran an 
additional 10 percent under Diagnostic Code 5255, per 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  This is in 
addition to the 10 percent rating which has been retained 
under Diagnostic Code 5314, and the Diagnostic Code 5255 
rating is not under appeal.  The question, then, is whether 
the evidence shows a moderately severe injury to muscle group 
XIV from November 2004.  For that determination, there is a 
November 2004 VA examination.  

On VA examination in November 2004, the veteran stated that 
his right hip would snap, pop, and hurt, and cause him to 
fall daily.  However, moderately severe injury to muscle 
group XIV is not supported by the examination, which found 
that he had no real significant wasting of the muscles of the 
right hip or thigh.  Additionally, he could flex his right 
hip to about 90 degrees, extend it to about 20 degrees, 
adduct it to about 20 degrees, and abduct it to about 30 
degrees.  External rotation was to about 35 to 40 degrees, 
with the veteran apprehensive that his hip might pop out of 
place, and resistant.  Internal rotation was about 15 
degrees, with the same behavior, and he would not allow 
repetitious movements of the hip.  Furthermore, the examiner 
could not elicit a hip snap of the iliotibial band, and 
X-rays revealed mild degenerative changes.  In light of the 
evidence, an increased rating is not warranted.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The RO provided the requisite notification in July 2001 
letters to the veteran.  These letters were sent to the 
veteran after the December 1996 decisions that are the basis 
for this appeal.  In this case, however, the unfavorable RO 
decisions that are the basis of this appeal were already 
decided - and appealed -- by the time the current section 
5103(a) notice requirement was enacted in November 2000.  The 
Court acknowledged in Pelegrini v. Principi, 18 Vet. App. 
112, at 120 (2004), that where, as here, the section 5103(a) 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice.  
Rather, the appellant has the right to content-complying 
notice and proper subsequent VA process, which he has 
received in this case.  Notice was provided prior to the 
issue of three supplemental statements of the case.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice resulting from the timing of the notification.  

Any deficiencies in VA's duties to notify or to assist the 
claimant concerning effective date for an increased rating 
are harmless, as an increased rating has been denied.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, service and VA medical records have 
been obtained, and a VA examination was conducted. 

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

Entitlement to an increased rating for ankylosis of the 
cervical spine, C2, C3, and C4, is denied.

Entitlement to an increased rating for snapping right hip 
pain due to iliotibial band is denied.  






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


